Citation Nr: 1736057	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  98-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	Betty L.G. Jones, Agent


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1972 to March 1973 and on active duty from October 1990 to May 1991.  He also had additional periods of ACDUTRA and inactive duty for training (INACDUTRA) from 1972 to 1991.  His service in Southwest Asia during the Gulf War is also confirmed.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board remanded the case for additional development in July 1999, August 2003, April 2005, December 2006, May 2009, February 2010, November 2010, May 2012, December 2012, and March 2013.

The Board subsequently determined that further medical inquiry was necessary to decide the claim.  As such, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in August 2015 and an addendum opinion was rendered in March 2017.  In March 2017, the Veteran and his representative were provided with copies of the opinions and allowed a 60 day period to respond.  However, to date, they have not done so.


FINDING OF FACT

A bilateral eye disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.



CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309, 3.317, 4.9 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by multiple letters-including those dated February 2004, April 2005, January 2007, May 2012, and May 2013-sent prior to the readjudication of the Veteran's claim in the June 2014 supplemental statement of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, and post-service VA and private treatment records have been obtained and considered.  Social Security Administration (SSA) informed VA in April 2014 that no SSA data was found; as such, further efforts to obtain records from such entity would be futile.  38 C.F.R. § 3.159(c)(2).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Additionally, the Board obtained an August 2015 VHA opinion and a March 2017 VHA addendum from an ophthalmologist addressing the etiology of the Veteran's bilateral eye disorder.  The conclusions reached in the opinion and addendum opinion are, in their totality, based on an interview with the Veteran, a review of the record, and appropriate examinations conducted by VA examiners and other clinicians-including in May 1998, May 2003, April 2004, April 2005, July 2006, April 2008, June 2009, March 2011, November 2011, August 2012, and January 2013.  Monzingo v. Shinseki, 26 Vet. App. 97, 105-7 (2012).  Moreover, the VHA ophthalmologist offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VHA opinion regarding the issue decided herein has been met.

Furthermore, the Board finds there has been substantial compliance with the Board's July 1999, August 2003, April 2005, December 2006, May 2009, February 2010, November 2010, May 2012, December 2012, and March 2013 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to request additional records from the Veteran, the National Personnel Records Center (NPRC), SSA, VA medical centers, and other clinicians; schedule VA examinations, by an ophthalmologist; and provide corrective VCAA notice.  Thereafter, additional records were sought from the Veteran in February 2004, April 2005, January 2007, May 2012, and May 2013; NPRC responded in May 2013; SSA information was obtained in April 2014; VA and military medical records were obtained; and the Veteran underwent the VA examinations listed in the previous paragraph.  Therefore, the Board finds that the AOJ has substantially complied with the Board's remand directives such that no further action is necessary in this regard.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.03(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was the subject to a superimposed disease or injury that resulted in an additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (including glaucoma), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, while the Veteran has been noted to have glaucoma suspect, as the VHA ophthalmologist noted in August 2015, he was monitored for glaucoma, but such was not found.  Therefore, as the Veteran does not have a chronic disease as defined by VA, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for his claimed bilateral eye disorder. 

Service connection may also be granted for a disability due to a qualifying chronic disability of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War, provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In this case, the record reflects that the Veteran had service in Southwest Asia during the Persian Gulf War; however, the bilateral eye disorder for which he is claiming service connection has been attributed to known clinical diagnoses and, therefore, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are inapplicable to his claim.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks to establish service connection for multiple eye disabilities.  He reports exposure to various chemicals and fumes during his overseas service in Southwest Asia due to burning oil wells and being caught in a sandstorm without goggles.  He also indicates in-service head injuries, to include trauma to his left eye when he hit his helmet in the Persian Gulf and another incident where he hit his head on a tent stake.  He describes experiencing itchy and irritated eyes since his discharge in 1991.  The events and injuries described by the Veteran are not objectively noted in his service treatment records, but are generally consistent with the circumstances of his service and the Board has no reason to doubt the Veteran's credibility.

As indicated previously, the Veteran served on ACDUTRA from November 1972 to March 1973.  His entrance examination in June 1972 was significant only for a history of wearing glasses due to myopia.  His March 1973 discharge examination was significant only for a finding of refractive error.

A March 1986 military examination, conducted during a period of service in the Army Reserves, first reflects the Veteran's history of left eye trauma with a two-week period of blurred vision that occurred in June 1984.  He reported that this injury had not been medically evaluated.  At that time, the Veteran was diagnosed with left corneal opacity and severe, bilateral myopia, correctable to 20/20 with refractive lenses.  The Veteran was retained, but with a profile.  He was also recommended for an ophthalmology evaluation due to a possible cataract.  A May 1990 military examination reflected normal eye and ophthalmoscopic examinations.

The Veteran had a period of active duty from October 1990 to May 18, 1991.  During an April 1991 "SOUTHWEST ASIA DEMOBILIZATION / REDEPLOYMENT MEDICAL EVALUATION," he described incurring a spider bite on his arm.  He otherwise denied any chronic symptoms related to his Persian Gulf service, to include any knowledge of being exposed to chemical/germ warfare.  On May 17, 1991, the Veteran presented to the West Side VA Medical Center seeking treatment for questionable conjunctivitis, especially of the right eye, since returning from Saudi Arabia.  Examination disclosed minimal conjunctivitis of the right eye.  He was discharged from active service a day later, on May 18, 1991.

An April 1994 military examination reflected normal eye and ophthalmoscopic examinations.  At that time, the Veteran generally denied a history of eye trouble or head injury.  However, he did report a description of symptoms since his Saudi Arabia service involving skin problems, left foot callous, memory problems and fatigue.  He also described an additional history involving a broken right thumb and partial dentures.

A November 1994 VA ophthalmology consultation noted the Veteran's complaint of a reddish, inflamed right eye for the past two months.  He again reported the onset of these symptoms since returning from the Persian Gulf.  He was diagnosed with blepharitis and myopia.  A December 1994 ophthalmology consultation, which noted that the Veteran's clinic records were unavailable, included his report of being told he had "holes" in his right (OD) eye.  Examination disclosed multiple areas of lattice with a few holes as well as trace chalazion.

The Veteran underwent a VA examination in May 1998.  At that time, he reported a history of blurred vision with occasional photophobia since his return from the Persian Gulf.  He described right eye trauma in the Persian Gulf followed by redness and photophobia by one week.  He also described a history of hitting his right frontal head on a tent stake.  Examination resulted in assessments of retinal atrophic hole of the left eye (OS), lattice of both eyes (OU), and asymmetrical cup disc (CD) ratios with normal intraocular pressures (IOPs).

Thereafter, the Veteran was diagnosed with additional eye disorders such as glaucoma suspect, dry eyes syndrome, meibomian gland dysfunction, incomplete lid closure on blink, pink eye, hypertensive retinopathy, bilateral cataracts, episcleritis, and symptoms of amaurosis fugax.

In light of the foregoing, the Board had attempted on multiple occasions to obtain an adequate medical opinion addressing whether any acquired eye disorder currently present or present at any time since the filing of the Veteran's claim in 1998 is etiologically related to his military service; however, those previously obtained as a result of the Board's multiple remands were inadequate to decide the claim.  Therefore, the Board obtained a medical expert opinion from a VHA ophthalmologist in August 2015 and an addendum opinion was rendered in March 2017.  In this regard, the Board finds such opinions to be the most probative evidence of record addressing the relationship between the Veteran's bilateral eye disorder and his military service.  However, as explained below, such are against a finding of a nexus between his claimed in-service disease or injury and his bilateral eye disorder.  

Specifically, in August 2015, the VHA ophthalmologist noted that the Veteran had been diagnosed with the following bilateral eye disorders during the pendency of his claim: conjunctivitis or pink eye, blepharitis, lattice retinal degeneration/ atrophic/pigmented retinal holes, hypertensive retinopathy, chalazion, nuclear sclerotic cataracts, glaucoma suspect (without a diagnosis of glaucoma), meibomian gland dysfunction, incomplete closure on blink, episcleritis, irritable eye syndrome and amaurosis fugax as well as dry eye syndrome.  However, she found that such were not related to any instance of his military service.  In this regard, she explained that:

The [Veteran's] refractive error was not subject to, or aggravated by, a superimposed disease or injury during service.  Refractive error remained stable and patient does not have "severe" or high myopia.  No additional disability occurred. 

No acquired eye disorder was found related to service.

No documentation was found supporting the [Veteran's] report of an undocumented left eye trauma with a two-week period of blurred vision that reportedly occurred in June 1984, nor were any sequel[]a seen or documented on subsequent eye examinations.

The [Veteran's] report of undocumented head injuries including hitting his helmet as well as another reported incident where he hit his head on a tent stake do not have any objective eye exam findings, nor do they correlate with [his] current or past ocular conditions.

No corneal opacity has been noted on outpatient clinic examination notes for over the past ten years.  No injury or claimed injury correlates to development of a corneal opacity.

While it is noted that the [Veteran] suffers from chronic dry, irritated eyes and myopia, one cannot link his current conditions to his prior active duty service.

Additionally, the VHA ophthalmologist explained in her March 2017 addendum that, with respect to the May 1991 finding of "questionable conjunctivitis":

"Questionable conjunctivitis" means that there was uncertainty whether there was inflammation of the conjunctiva.  The absence of clinical findings of definitive conjunctivitis, precludes correlating this complaint with prior service.  The examination of November 1994 yielded diagnoses of blepharitis and myopia.  Blepharitis is simply crusting of the eyelashes....One cannot link the presence of eyelash crusting, a ubiquitous condition, with service.  Myopia is near-sightedness or the need for glasses.  As was mentioned in my response of August 19, 2015, the [Veteran's] refractive error was not subject to, or aggravated by, a superimposed disease or injury during service.  Refractive error remained stable and patient does not have "severe" or high myopia.  No additional disability occurred.

In May 1998, [Veteran] reported blurred vision and occasional photophobia.  Blurred vision is due to myopia, near-sightedness.  Photophobia is an abnormal sensitivity to or intolerance of light.  There was no documentation of uveitis or iritis, ocular conditions which cause light sensitivity.  Refractive error and the absence of ocular evidence of inflammation, cannot be linked to prior service.

In conclusion, it is less likely than not that any diagnosed acquired eye disorder currently present or present at any time since January 1998 (including but not limited to, conjunctivitis, blepharitis, lattice degeneration, retinal holes, pigmented retinal holes, hypertensive retinopathy, chalazion, nuclear sclerotic cataracts, glaucoma suspect, dry eye syndrome, Meibomian gland dysfunction, incomplete closure on blink, pink eye, episcleritis, irritable eye syndrome and amaurosis fugax) is related to the Veteran's active duty from October 1990 to May 18, 1991.

The refractive error/need for glasses is unrelated to service.

The Board accords such opinions great probative weight as the VHA ophthalmologist provided a complete rationale, relying on and citing to the records reviewed.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no probative medical opinion of record to the contrary.

In this regard, the Board notes the Veteran's October 2014 report that his treating physician informed him that his eye disorder could have been caused by his head trauma as well as exposure to oil well fires in the line of duty and while serving in the Gulf War.  While the Veteran is competent to report what his physician stated to him, the Board accords such reported opinion no probative weight as it is couched in speculative terms and no rationale was provided.  Id.; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general or inconclusive in nature cannot support a claim); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative because this is just as well tantamount to saying "may not" or "could not"). 

Further, although the Veteran sincerely believes that his bilateral eye disorders were caused by his service, to include as a result of head trauma and/or his reported exposure to chemicals in the Persian Gulf, this is a complex medical matter requiring training and experience which he does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of eye disorders and the impact head injuries or hazardous chemicals may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of eye disorders, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's opinion as to the etiology of his bilateral eye disorder is afforded no probative weight.  

Consequently, the opinion of the VHA ophthalmologist is significantly more probative than the reported opinion of the Veteran's physician and/or his lay assertions as to the etiology of his bilateral eye disorder.  Therefore, the Board finds that a bilateral eye disorder-to include conjunctivitis or pink eye, blepharitis, lattice retinal degeneration/ atrophic/pigmented retinal holes, hypertensive retinopathy, chalazion, nuclear sclerotic cataracts, glaucoma suspect (without a diagnosis of glaucoma), meibomian gland dysfunction, incomplete closure on blink, episcleritis, irritable eye syndrome, amaurosis fugax, and dry eye syndrome-is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral eye disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral eye disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


